DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-32) in the reply filed on 02/02/2022 is acknowledged. Claims 1-20 are cancelled. Claims 33-48 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 21-32 are currently pending and have been examined on the merits. 

Priority
The instant application claims foreign priority to AU 2016905326 filed 12/22/2016 in the Commonwealth of Australia. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to because of minor informalities on figures 5, 6, and 13. These figures are labeled with the word “catherer” in the legend. This misspelled word should be corrected to read “catheter”. This requirement for correction is supported by tables 6, 7, and 14 of the specification which correctly read “catheter”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
	Claims 21-23 and 26-28 are objected to because of the following informality: the claims recite the term “thiol based”. This term should have a hyphen such that it properly reads “thiol-based”.
	Claims 22 and 27 are objected to because of the following informality: the claims recites “thiamphenicol glycinate, acetylcysteinate”. The comma between glycinate and acetylcysteinate should be removed such that the limitation properly reads “thiamphenicol glycinate acetylcysteinate”. Furthermore, the compound “N-acetyl cysteine” should be amended to read “N-acetylcysteine” or “N-acetyl-L-cysteine”.
Claims 24 and 29 are objected to because of the following informality: the claims recite antibiotic classes which are not proper nouns. Therefore, each of the recited antibiotic classes should be rewritten in lower-case. 

Claim Interpretation
	Regarding claims 21-32, the claims recite “[a] biofilm disrupting composition when used for disrupting biofilms formed by non-Pseudomonad micro-organisms” in the preamble or depend from 
It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the claims will be applied under 35 U.S.C. 102 and 103 for prior art purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception without significantly more. 
The instant claims recite laws of nature and natural phenomena which are judicial exceptions (JEs). These JEs are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the JE as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to disrupt biofilms formed by non-Pseudomonad micro-organisms is one of the appropriate characteristics.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a JE, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 21-32 are directed to compositions of matter, which is a statutory category.
	Therefore the answer to this step for claims 21-32 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 21-25 are directed to a composition comprising at least one biologically acceptable thiol based antioxidant and at least one antibiotic.
	Claims 26-32 are directed to a composition comprising at least one biologically acceptable thiol based antioxidant, at least one enzyme, and at least one antibiotic.
	The limitation “at least one biologically acceptable thiol based antioxidant” encompasses compounds such as glutathione which is a naturally occurring compound. Glutathione is an appropriate counterpart for the markedly different characteristics analysis.
	The limitation “at least one antibiotic” encompasses compounds such as rifampin which is a naturally occurring compound. Rifampin is an appropriate counterpart for the markedly different characteristics analysis. 
	The limitation “at least one enzyme” encompasses enzymes such as DNase which is a naturally occurring protein. DNase is an appropriate counterpart for the markedly different characteristics analysis.
For the purpose of determining markedly different characteristics, an appropriate characteristic is ability to reduce biofilm viability of non-Pseudomonad microorganisms.

While claims 23, 28, and 32 limit the compositions to comprise glutathione and DNase, Figures 1-13 (corresponding to tables 2-14 of the specification) show that glutathione (GSH) individually possesses the characteristic. Figure 13 (corresponding to table 14 of the specification) shows that DNase individually possesses the characteristic. Figure 2 of Tetz et al. (Antimicrobial Agents and Chemotherapy, Vol. 53(3), pages 1204-1209, 2009) shows that rifampin individually possesses the characteristic. Combining each of these elements which individually show the characteristic does nothing more than produce an additive effect. Examples of this additive effect are seen, for example, in Figures 10-13 which show tests of each component individually and in combination. Addition of each element causes a further reduction in bacterial viability. Alternatively, if this effect is synergistic rather than additive, the working examples only show tests at certain concentrations whereas the claims are currently inclusive of all concentrations. If the claims are to a synergistic effect, Applicant must demonstrate synergy for all concentrations within the scope of the claim. 
A characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75.
	Therefore the answer to this prong for claims 21-32 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 21-32 do not recite additional elements which apply the JE, effect a transformation or reduction of a particular article to a different state or thing, or apply the JE in some other meaningful way. 
	Therefore the answer to this prong for claims 21-31 is no.
Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 21-32 do not recite additional elements which amount to significantly different than the JE such that they provide an inventive concept. As discussed above, the ability to dissolve biofilms is an inherent or innate characteristic of each of the claimed limitations.
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 21-31 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choe et al. (US 2008/0139545 A1).
et al. (hereinafter Choe) teaches a pharmaceutical composition and methods of killing or inhibiting growth of a virus, fungus, or bacteria (abstract). Specifically, Choe teaches compositions comprising a combination of N-acetylcysteine and non-aminoglycoside antibiotics exhibits a synergistic action and is particularly effective in reducing biofilms ([0009]).
Choe gives working examples of the compositions. Examples 1-4 teach administration of a composition comprising Ciprodex (ciprofloxacin/dexamethasone) and N-acetylcysteine ([0367, 0369, 0372, 0374]). This combination is taught as a pharmaceutical formulation in examples 5-6 ([0376 and 0378]). 
Regarding claim 21, With respect to (a) at least one biologically acceptable thiol based antioxidant, Choe teaches a pharmaceutical composition comprising a biofilm-dissolving agent (claim 1). Choe teaches the biofilm-dissolving agent can be any suitable, effective and safe biofilm-dissolving agent ([0350]). Choe further defines biofilm-dissolving agents to include glutathione, N-acetylcysteine, and mercaptoethanol ([0012, 0350]). It is noted that based upon Applicant’s disclosure, glutathione, N-acetylcysteine, and mercaptoethanol are considered to be biologically acceptable thiol based antioxidants (specification, [44]).
With respect to (b) at least one antibiotic, Choe teaches the pharmaceutical composition further comprises at least one of a non-aminoglycoside antibiotic (claim 1; [0047-0049]). The claimed at least one antibiotic is generic to the non-aminoglycoside antibiotic disclosed by Choe. See MPEP 2131.02(I).
Therefore, Choe anticipates the claimed composition.  
Regarding claims 22 and 23, Choe teaches claim 21 as discussed above. The claims are further limiting to the biologically acceptable thiol based antioxidant. As discussed above, Choe teaches the composition comprising biofilm-dissolving agents and the biofilm-dissolving agents may include glutathione, N-acetylcysteine, and mercaptoethanol ([0012, 0350]).
Regarding claims 24 and 25, Choe teaches claim 21 as discussed above. The claims are further limiting to the antibiotic. As discussed above, Choe teaches the composition comprising a non-aminoglycoside antibiotic. Choe teaches many antibiotics suitable for the invention ([0047-0334]). Specifically, Choe teaches ciprofloxacin (claims 6-7; [0062]; i.e. a quinolone), amoxicillin/clavulanate ([0054]; i.e. a penicillin), cefixime ([0051]; i.e. a cephalosporin), cefaclor ([0051]; i.e. a cephalosporin), clarithromycin ([0052]; i.e. a macrolide), and levofloxacin ([0062]; i.e. a quinolone).
Regarding claim 26, With respect to (a) at least one biologically acceptable thiol based antioxidant and (b) at least one enzyme, Choe teaches a pharmaceutical composition comprising a biofilm-dissolving agent (claim 1). Choe teaches the biofilm-dissolving agent can be any suitable, effective and safe biofilm-dissolving agent ([0350]). Choe further defines biofilm-dissolving agents to include glutathione, N-acetylcysteine, and mercaptoethanol ([0012, 0350]). It is noted that based upon Applicant’s disclosure, glutathione, N-acetylcysteine, and mercaptoethanol are considered to be biologically acceptable thiol based antioxidants (specification, [44]). Choe further teaches that the biofilm-dissolving agent can be an enzyme such as DNAse or protease (also known as proteinase)([0012, 0350]). Choe teaches that the biofilm-dissolving agent can be “any combination thereof”([0012, 0350]). Therefore, Choe teaches a composition comprising at least one enzyme and at least one biologically acceptable thiol based antioxidant. 
With respect to (c) at least one antibiotic, Choe teaches the pharmaceutical composition further comprises at least one of a non-aminoglycoside antibiotic (claim 1). The claimed antibiotic is generic to the non-aminoglycoside antibiotic disclosed by Choe. See MPEP 2131.02(I).
Regarding claims 27 and 28, Choe teaches claim 26 as discussed above. The claims are further limiting to the biologically acceptable thiol based antioxidant. As discussed above, Choe 
Regarding claims 29 and 30, Choe teaches claim 26 as discussed above. The claims are further limiting to the antibiotic. As discussed above, Choe teaches the composition comprising a non-aminoglycoside antibiotic. Choe teaches many antibiotics suitable for the invention ([0047-0334]). Specifically, Choe teaches ciprofloxacin (claims 6-7; [0062]; i.e. a quinolone), amoxicillin/clavulanate ([0054]; i.e. a penicillin), cefixime ([0051]; i.e. a cephalosporin), cefaclor ([0051]; i.e. a cephalosporin), clarithromycin ([0052]; i.e. a macrolide), and levofloxacin ([0062]; i.e. a quinolone).
Regarding claims 31 and 32, Choe teaches claim 26 as discussed above. The claims are further limiting to the enzyme. As discussed above, Choe teaches the composition comprising DNase and proteinase ([0012, 0350]). 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32 of copending Application No. 16/470,904. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 26, the instant claim is analogous to claim 27 of ‘904. Claim 27 of ‘904 recites a composition comprising at least one biologically acceptable thiol-based antioxidant, at least one biofilm 
Regarding claim 27, the instant claim is analogous to claim 28 of ‘904. 
Regarding claim 28, the instant claim is analogous to claim 29 of ‘904.
Regarding claims 29 and 30, the instant claims are contained within the scope of the generic claims 27-32 of ‘904. 
Regarding claim 31, the instant claim is analogous to claim 30 of ‘904.
Regarding claim 32, the instant claim is analogous to claim 32 of ‘904.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651